     Case 2:19-cv-01751-JAM-KJN Document 58 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for a temporary restraining

19   order. (ECF No. 53.) For the reasons stated herein, the undersigned recommends that this motion

20   be denied.

21          This action proceeds on plaintiff’s third amended complaint against defendant R.

22   Pleshchuck, Ph.D., employed at California State Prison-Sacramento (“CSP-Sac”). Plaintiff

23   alleges that defendant Pleshchuck denied plaintiff’s requests for adequate mental health care in

24   violation of the Eighth Amendment.

25          Plaintiff was housed in the Los Angeles County Jail (“Jail”) when he filed the pending

26   motion. Court records reflect that plaintiff is now housed at North Kern State Prison (“NKSP”).

27   (ECF No. 54.)

28   ////
                                                       1
     Case 2:19-cv-01751-JAM-KJN Document 58 Filed 04/09/21 Page 2 of 2


 1          In the pending motion, plaintiff requests that the court prohibit any Jail or California

 2   Department of Corrections and Rehabilitation (“CDCR”) officials from sending him to either

 3   CSP-Sac or California State Prison-Corcoran (“CSP-Cor”). The grounds of this request appear to

 4   be that if transferred to either prison, plaintiff will receive inadequate treatment for his mental

 5   health conditions.

 6          Plaintiff seeks injunctive relief against individuals who are not named as defendants in

 7   this action, i.e., prison officials at NKSP, where plaintiff is now housed. As discussed above, the

 8   only defendant in this action is defendant Pleshchuck, employed as a Ph.D. at CSP-Sac. This

 9   court is unable to issue an order against individuals who are not parties to a suit pending before it.

10   See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969).

11          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion for a temporary

12   restraining order (ECF No. 53) be denied.

13          These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

18   objections shall be filed and served within fourteen days after service of the objections. The

19   parties are advised that failure to file objections within the specified time may waive the right to

20   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   Dated: April 8, 2021

22

23

24

25

26
     Harr1751.57
27

28
                                                         2
